Citation Nr: 0334653	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to February 5, 1999 
for the grant of service connection for a low back 
disability, on the basis of clear and unmistakable error 
(CUE) in a February 1972 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active service from October 1968 to October 
1971.

This appeal to the Board of Veterans' Appeals (Board) stems 
from adjudications of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The RO 
issued a decision in November 2001 granting service 
connection for a low back disability, effective February 5, 
1999.  The veteran expressed dissatisfaction with that 
decision and sought an earlier effective date for the service 
connection grant.  The RO's April 2002 statement of the case 
provided governing criteria and reasons and bases for its 
denial of an effective date prior to February 5, 1999 for the 
grant of service connection for a low back disability.  This 
appeal ensued.

In a statement received in March 2001, the veteran requested 
a hearing at the RO before a hearing officer.  A hearing was 
scheduled for November 2001.  However, a decision review 
officer (DRO) reported that the veteran's representative 
requested an informal conference, which was held in October 
2001, instead of the scheduled hearing. 

FINDINGS OF FACT

1.  The veteran did not appeal the RO's February 1972 denial 
of a claim for service connection for a low back disability.  

2.  The RO's February 1972 denial was adequately supported by 
the evidence then of record and in accord with the extant 
legal authority.  

3.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
Board in February 1972, or that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and that, but for any such alleged 
error, the outcome of the decision would have been different. 

2.  Service connection for a low back disability was granted 
February 5, 1999, the date of receipt of a reopened claim for 
that condition.

CONCLUSIONS OF LAW

1.  As the RO's February 1972 decision denying service 
connection for a low back disability was not clearly and 
unmistakably erroneous, that denial remains final.  38 
U.S.C.A § 7105 (West 2002); 38 C.F.R. §§ 3.105, 38 C.F.R. 
§§ 20.302, 20.1103  (2003).  

2.  An effective date prior to February 5, 1999 for a grant 
of service connection for a low back disability is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include 
enhanced duties to notify and assist claimants for VA 
benefits.

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, clear and unmistakable error 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  A claim based on clear 
and unmistakable error is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging clear and unmistakable error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  15 Vet. App. at 178-179.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.  

Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  Hence, 
the claim is ready to be considered on the merits.

II.  Legal Criteria

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  A 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  

In order for CUE to exist (1) "either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  

Under the applicable criteria in effect in 1972, service 
connection could be granted for a disability resulting from 
personal injury suffered or disease incurred or aggravated 
during wartime service.  38 U.S.C. § 310 (now 38 U.S.C. 
§ 1110).

Other applicable criteria in effect in 1972 provided that 
continuity of symptomatology was required where a condition 
noted during service was not shown to be chronic.  When the 
fact of chronicity in service was not adequately supported, 
then a showing of continuity after discharge was required to 
support the claim.  38 C.F.R. § 3.303(b).

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  

Further, applicable laws and regulations governing effective 
dates for compensation provide that the effective date of an 
award of disability compensation is the day following 
separation from active service, if the claim is received 
within one year after separation from service; otherwise, the 
effective date is based on the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The effective date of a grant of service connection based on 
new and material evidence, received after final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  



III.  Analysis

The RO issued a decision in February 1972 denying service 
connection for a low back disability.  The veteran was 
informed of that decision by letter dated that same month.  
He did not appeal within the one year prescribed period.  In 
a decision issued in July 1997, the RO determined that new 
and material evidence had not been presented to reopen a 
claim of service connection for a low back disability.  The 
veteran was informed of that decision by letter dated in 
early August 1997 and, again, did not appeal within the one 
year prescribed period. 

Seeking to establish an earlier effective date for a grant of 
service connection for a low back disability, the veteran and 
his representative contend that the RO's February 1972 
decision was clearly and unmistakably erroneous in not 
granting service connection for that condition, effective 
October 15, 1971, the day after the veteran's separation from 
service.  They maintain that the veteran injured his back in 
service and that complications involving the back were 
present when the RO issued its February 1972 decision.  

Evidence that was available in February 1972 consisted of the 
veteran's service medical records.  They show that the 
veteran sustained a back injury in late September 1969.  The 
impression was acute lumbar sacral strain.  He was assigned a 
temporary physical profile in early October 1969.  
Subsequently, there were continued complaints of back pain, 
and in mid-November 1969, he was again assigned a temporary 
physical profile for 30 days.  There were no clinical 
findings of neurological disease when the veteran was 
examined by the neurology service in late November 1969.  The 
assessment was that the veteran's complaints of weakness 
involving the back were more suggestive than real.  During a 
visit to a clinic in June 1970, the veteran reported a long 
history of low back pain.  The examiner reported having 
reviewed earlier medical records, but did not then examine 
the veteran's back.  The assessment was chronic low back 
strain.  

Service medical records also show that the veteran was 
examined at an orthopedic clinic in August 1970.  He reported 
a one-year history of low back pain secondary to a fall.  X-
ray examination of the spine was within normal limits.  
Physical examination disclosed no lumbosacral muscle spasm; 
shifting tenderness was detected; flexion of the back was to 
90 degrees.  Deep tendon reflexes were 2+ and equal 
bilaterally; sensation was intact.  The veteran was returned 
to duty.  On examination in July 1971 for service separation, 
he made no reference to back problems; in fact, he stated 
that he was in good health.  The spine and musculoskeletal 
system were then evaluated as normal.  

The evidence of record at the time of the RO's February 1972 
decision revealed a pattern of recurrent complaints of low 
back pain during much of the veteran's military service, 
following an episode of trauma.  However, evaluations by 
service department orthopedic and neurologic examiners did 
not identify any disability involving the low back.  Also 
noteworthy is that there were no complaints or findings of a 
low back disability on the service separation examination.  
The one clinician in service, who diagnosed "chronic" low 
back strain, did so on the basis of reviewing earlier 
treatment notes, rather than on current clinical findings.  
The weight of the evidence upon which the RO relied in its 
February 1972 decision plausibly supported a determination 
that in-service complaints of low back pain were indicative 
of an acute and transitory phenomenon, which had resolved 
without producing chronic disability.  

The Board has taken note of the veteran's allegation of CUE 
in the RO's 1972 decision for the perceived failure of the RO 
to schedule a VA examination in connection with his claim of 
service connection for a low back disability.  That 
allegation of CUE amounts, in essence, to an allegation that 
VA failed in its duty to assist in the development of 
evidence.  However, any breach by VA of its duty to assist 
the veteran in the development of all pertinent facts cannot 
form a basis for a claim of CUE because such a breach creates 
only an incomplete record rather than an incorrect one.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).  

Here, the veteran's allegations of CUE are actually 
expressions of disagreement with how the evidence was 
evaluated,; however, such does not constitute CUE.  
Significantly, the record does not indicate, and the veteran 
has not established, without debate, that the correct facts, 
as they were then known, were not before the Board in 
February 1972, or that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time, and that, but for any such alleged error, the 
outcome of the decision would have been different.  Rather, 
in all, the Board finds that a reasonable basis existed for 
the RO's February 1972 determination that the veteran did not 
then have a chronic low back disability, and that that 
decision was in accordance both with the evidence of record 
at the time and with the legal authority governing a grant of 
service connection. 

Under these circumstances, the Board must conclude that the 
February 1972 denial of service connection for a low back 
disability was not clearly and unmistakably erroneous, and 
that the February 1972 decision remains final.  See 38 
U.S.C.A § 7105 (West 2002); 38 C.F.R. §§ 3.105, 38 C.F.R. 
§§ 20.302, 20.1103  (2003).   

Considering the record in light of the pertinent legal 
authority governing effective dates, the Board notes that the 
current claim for service connection for a low back 
disability was received on February 5, 1999.  Thereafter, 
medical records from VA and private sources were added to the 
record.  Those records provided the first competent evidence 
that the veteran had a chronic low back disability, which was 
possibly attributable to military service.  The RO then 
granted service connection for a low back disability on the 
basis of the receipt of new and material evidence.  

Under the governing legal authority, the date of receipt of 
the reopened claim, February 5, 1999, is the appropriate date 
for the grant of service connection for the veteran's low 
back disability.  




ORDER

The claim for an effective date prior to February 5, 1999 for 
the grant of service connection for a low back disability, on 
the basis of CUE in a February 1972 rating decision, is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



